DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/16/2022.

Claim Status
Claims 1-2, 7-12, 14, 16-18, 20-24, 28-34 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/16/2022 have been fully considered but are not persuasive and are moot in view of the new ground(s) of rejection.
Regarding Applicants’ argument that “Li does not support a rejection of amended independent claim 1 at least because the cited channel access preference is unrelated to a specific traffic flow.”, Examiner respectfully disagrees.
From Applicants’ arguments, it seems Applicants only read a certain part of paragraph 41 of Li and not the full paragraph 41. 
For Applicants’ convenience, here is what the full paragraph 41 clearly states:
“FIG. 1A illustrates a format for a representative TWT element 100 with a representative format for a Request Type field 110 that can be used, modified, and/or re-purposed in some embodiments to indicate a channel access preference and/or channel access policy. In some embodiments where the channel access preference and/or the channel access policy is communicated for a TWT schedule, a 3-bit TWT flow identifier field 130 of the Request Type field 110 may be redefined to convey this information. For example, specific values of the TWT flow identifier field 130 can be used to indicate whether the TWT schedule is for trigger-based access only, EDCA only, or trigger-based access and EDCA. Alternatively, one or more reserved bits, e.g., Reserved field 120, in the request type field 110 in the TWT element 100 can be used. Furthermore, a new field, e.g., Access Type field 125, can be added to the Request Type field 110 and/or a new field, e.g., Access Type field 115, can be added to the TWT element 100.”
From Applicants’ arguments, it seems Applicants also did not have time to look at fig. 1A of Li. For Applicants’ convenience, here is what fig. 1A shows:

    PNG
    media_image1.png
    648
    826
    media_image1.png
    Greyscale


Examiner believes it’s very clear that in Li the channel access preference is associated with a flow because Fig. 1A, paragraph 41-42 of Li clearly shows that the channel access preference request includes a flow identifier field 130 and a field (either reserved field 120 or access type field 125) to indicate channel access preference.
Regarding Applicants’ arguments that “Li's channel access preference is not sufficient to determine a periodicity for communication of uplink frames for the traffic flow”, it seems Applicants might had misread the claim language.
The claim language does not state that QoS parameters (channel access preference) are used to “determine a periodicity for communication of uplink frames for the traffic flow” as misunderstood by Applicants.
Rather the claim language states (for example, claim 1), “enabling communication of uplink frames for the traffic flow from the first STA to the first AP according to a periodicity associated with the first plurality of QoS parameters”.
Li clearly teaches “enabling communication of uplink frames for the traffic flow from the first STA to the first AP according to a periodicity associated with the first plurality of QoS parameters” in paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC)… The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TW7) schedule or with a power saving class (PSC). The electronic device communicates with the access point in accordance with the channel access policy (operation 184).”
Fig 1A, paragraph 41-42 also clearly shows that the channel access preference request includes TWT interval (period).
Also see paragraph 35-36 of Li for more information, “In order to address these challenges, in the communication technique, the channel access policy used by an electronic device may be negotiated between the electronic device and the access point. During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other. Note that the negotiation can be applied to a particular scheduled time period, such as for a target wakeup time (TWT) schedule or a power saving multi-poll (PSMP) schedule. Based on the received channel access preference of the electronic device, an access point may establish different schedules for different groups of electronic devices. The access point may aggregate the electronic device into a group of one or more electronic devices that may share schedules based on channel access preferences. Moreover, there may be different groups of electronic devices with each group having different channel access types or combinations thereof. For example, using a TWT schedule as an illustrative example, the groups of electronic devices may have different TWT schedules with different channel access types. In some TWT schedules, the electronic devices in a group may only use trigger-based access. Furthermore, in other TWT schedules, the electronic devices in a group use a combination of both trigger-based access and EDCA. Note that, based on the implementation, an access point may set up a longer TWT service-period duration and a large number of electronic devices to only use a trigger-based-access TWT schedule because, in this case, there is no contention.”
Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the rest of Applicants’ arguments, Applicants relied on the same arguments presented above. In response, the Examiner respectfully disagrees for the same reasons stated above.
Applicant's amendment also necessitated some new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 30 are indefinite because there are insufficient antecedent basis for the following limitations:
“the uplink access mode” (claim 7)
“the schedule for contention-based uplink access” (claim 7)
“the AP” (claim 30)
Examiner also recommends Applicants to recheck the claim language for other possible antecedent basis issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 11-12, 20-24, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Jeong, US 2006/0002383.

For claim 1. Li teaches: A method for wireless communication by a wireless communication device for use in a first access point (AP) of a wireless local area network (WLAN) (Li, fig 1B-1C, paragraph 56-68”) comprising: 
receiving, from a first station (STA), a first message that identifies a traffic flow in an uplink direction from the first STA to the first AP, wherein the first message includes a first plurality of quality of service (QoS) parameters associated with the traffic flow; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 35-40, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other… In some embodiments, an electronic device reports its channel access preference via an `access policy element` that is communicated in an association request. The access policy element may include an indication as to whether (or not) it is permissible for the electronic device to only use trigger-based access, to only use EDCA, or to use trigger-based access and EDCA.”; fig 1A, paragraph 41-42 clearly shows that the channel access preference request includes a flow identifier field 130 and a field (either reserved field 120 or access type field 125) to indicate channel access preference thus channel access preference is clearly associated with a flow; channel access preference (access policy/type) is QoS parameters)
transmitting a second message from the first AP to the first STA, the second message informing the first STA whether the first AP accepts the first plurality of QoS parameters associated with the traffic flow; (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device.”)
and enabling communication of uplink frames for the traffic flow from the first STA to the first AP according to a periodicity associated with the first plurality of QoS parameters when the first AP accepts the first plurality of QoS parameters for the traffic flow, (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC)… The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TW7) schedule or with a power saving class (PSC). The electronic device communicates with the access point in accordance with the channel access policy (operation 184).”; fig 1A, paragraph 41-42 also clearly shows that the channel access preference request includes TWT interval (period); also see paragraph 35-36 for more information, “In order to address these challenges, in the communication technique, the channel access policy used by an electronic device may be negotiated between the electronic device and the access point. During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other. Note that the negotiation can be applied to a particular scheduled time period, such as for a target wakeup time (TWT) schedule or a power saving multi-poll (PSMP) schedule. Based on the received channel access preference of the electronic device, an access point may establish different schedules for different groups of electronic devices. The access point may aggregate the electronic device into a group of one or more electronic devices that may share schedules based on channel access preferences. Moreover, there may be different groups of electronic devices with each group having different channel access types or combinations thereof. For example, using a TWT schedule as an illustrative example, the groups of electronic devices may have different TWT schedules with different channel access types. In some TWT schedules, the electronic devices in a group may only use trigger-based access. Furthermore, in other TWT schedules, the electronic devices in a group use a combination of both trigger-based access and EDCA. Note that, based on the implementation, an access point may set up a longer TWT service-period duration and a large number of electronic devices to only use a trigger-based-access TWT schedule because, in this case, there is no contention.”)
wherein enabling the communication of the uplink frames includes transmitting trigger frames or facilitating a schedule for contention-based uplink access. (Li, fig 1B-1C, paragraph 56-68, “During operation, the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC).”; paragraph 29-32, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames.”; more details about trigger-based access in paragraph 43-51)
Even though it’s well-known in the art that channel access preference (access policy/type) is QoS parameters, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had included prior art to teach such fact.
Jeong from the same or similar fields of endeavor teaches: channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103, “For example, a QoS specification may include a maximum sustained traffic rate, a maximum traffic burst rate, a minimum reserved traffic rate, a minimum tolerable traffic rate, a scheduling type, a bandwidth request or transmission policy, a tolerated jitter, or a maximum latency. As another example, a QoS specification may include an access policy, a user priority, an ACK policy, a schedule, a nominal packet size, a maximum packet size, a minimum service interval, a maximum service interval, an inactivity interval, a suspension interval, a service start time, a minimum data rate, a mean data rate, a peak data rate, a maximum burst size, a delay bound, a minimum physical rate, a surplus bandwidth allowance, or a medium time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeong into Li, since Li suggests a technique for communicating channel access preference (access policy/type), and Jeong strengthens Li by suggesting that such channel access preference (access policy/type) is QoS parameters since it’s well-known in the art that channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103) in the analogous art of communication.

For claim 2. Li and Jeong disclose all the limitations of claim 1, and Li further teaches: further comprising: selecting an access mode that supports the traffic flow of the first STA, wherein the access mode includes at least one member selected from a group consisting of a single user (SU) access mode, an uplink multi-user (UL-MU) scheduled access mode, a multi-user enhanced distributed controlled access (MU EDCA) access mode, a low latency (LL) access mode, and combinations thereof. (Li, fig 1B-1C, paragraph 56-68, “During operation, the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”; paragraph 30-35, EDCA is low latency)

For claim 7. Li and Jeong disclose all the limitations of claim 2, and Li further teaches: wherein selecting the uplink access mode includes: selecting a contention-based uplink access mode if the UL-MU scheduled access mode cannot satisfy the first plurality of QoS parameters, wherein the contention-based uplink access mode includes one of the SU access mode, the MU EDCA access mode, or the LL access mode; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”)
and causing the first STA to use the contention-based uplink access mode according to the schedule for contention-based uplink access. (Li, fig 1B-1C, paragraph 56-68, “Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TW7) schedule or with a power saving class (PSC). The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 11. Li and Jeong disclose all the limitations of claim 2, and Li further teaches: wherein selecting the uplink access mode includes: selecting the combination of the UL-MU scheduled access mode and MU EDCA access mode; allocating resources of the UL-MU scheduled access mode for a first portion of the uplink access for the first STA; and causing the first STA to use the MU EDCA access mode for a second portion of the uplink access. (Li, fig 1B-1C, paragraph 56-68, “The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames. The communication medium can be shared by multiple STAs to transmit in the uplink to the AP, and thus this type of access can also be referred to as trigger-based, multi-user (MU) uplink (UL) access transmission.”)

For claim 12. Li and Jeong disclose all the limitations of claim 1, and Li further teaches: wherein the first STA is configured to use a multi-user (MU) association for use with a UL-MU scheduled access mode, the method further comprising: selecting a single-user (SU) access mode if the UL-MU scheduled access mode cannot satisfy the first plurality of QoS parameters and the SU access mode can satisfy the first plurality of QoS parameters; and causing the first STA to use a SU association for use with the SU access mode for the uplink access. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 20. Li and Jeong disclose all the limitations of claim 1, and Li further teaches: wherein the first plurality of QoS parameters indicates at least one member selected from a group consisting of: requested minimum throughput, requested maximum latency, and requested maximum jitter. (Li, paragraph 37, “the communication performance metric may include: a received signal strength (RSS), a data rate, a data rate for successful communication (which is sometimes referred to as a `throughput`), an error rate (such as a retry or resend rate), a mean-squared error of equalized signals relative to an equalization target, inter-symbol interference, multi-path interference, a signal-to-noise ratio (SNR), a width of an eye pattern, a ratio of a number of bytes successfully communicated during a time interval (such as during a time period of one to ten seconds) to an estimated maximum number of bytes that can be communicated in the time interval (the latter of which is sometimes referred to as the `capacity` of a communication channel or link), and/or a ratio of an actual data rate to an estimated data rate (which is sometimes referred to as `utilization`)”)

For claim 21. Li and Jeong disclose all the limitations of claim 1, and Li further teaches: further comprising: receiving at least a second plurality of QoS parameters from a second STA; and distributing available uplink access resources between the first STA and the second STA based, at least in part, on the first plurality of QoS parameters and the second plurality of QoS parameters. (Li, Li, fig 1B-1C, paragraph 56-68, “For example, the access point may receive channel access preferences from multiple electronic devices. Then, the access point may aggregate the multiple electronic devices into groups based on their respective channel access preferences. These groups may each have different channel access policies. Alternatively, the same channel access preference may be used for all of the electronic devices.”; paragraph 35-38, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other. Note that the negotiation can be applied to a particular scheduled time period, such as for a target wakeup time (TWT) schedule or a power saving multi-poll (PSMP) schedule. Based on the received channel access preference of the electronic device, an access point may establish different schedules for different groups of electronic devices. The access point may aggregate the electronic device into a group of one or more electronic devices that may share schedules based on channel access preferences. Moreover, there may be different groups of electronic devices with each group having different channel access types or combinations thereof. For example, using a TWT schedule as an illustrative example, the groups of electronic devices may have different TWT schedules with different channel access types. In some TWT schedules, the electronic devices in a group may only use trigger-based access. Furthermore, in other TWT schedules, the electronic devices in a group use a combination of both trigger-based access and EDCA. Note that, based on the implementation, an access point may set up a longer TWT service-period duration and a large number of electronic devices to only use a trigger-based-access TWT schedule because, in this case, there is no contention.”; paragraph 29, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames. The communication medium can be shared by multiple STAs to transmit in the uplink to the AP, and thus this type of access can also be referred to as trigger-based, multi-user (MU) uplink (UL) access transmission.”)

For claim 22. Li teaches: A wireless communication device for use in a first access point (AP) of a wireless local area network (WLAN), (Li, fig 2, paragraph 69-84) comprising: 
a modem (Li, fig 2, paragraph 69-84) configured to: obtain, from a first station (STA), a first message that identifies a traffic flow in an uplink direction from the first STA to the first AP, wherein the first message includes a plurality of quality of service (QoS) parameters associated with the traffic flow, (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 35-40, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other… In some embodiments, an electronic device reports its channel access preference via an `access policy element` that is communicated in an association request. The access policy element may include an indication as to whether (or not) it is permissible for the electronic device to only use trigger-based access, to only use EDCA, or to use trigger-based access and EDCA.”; fig 1A, paragraph 41-42 clearly shows that the channel access preference request includes a flow identifier field 130 and a field (either reserved field 120 or access type field 125) to indicate channel access preference thus channel access preference is clearly associated with a flow; channel access preference (access policy/type) is QoS parameters)
and output a second message for transmission from the first AP to the first STA, the second message informing the first STA whether the first AP accepts the plurality of QoS parameters associated with the traffic flow; (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device.”)
and at least one processor (Li, fig 2, paragraph 69-84) configured to: enable communication of uplink frames for the traffic flow from the first STA to the first AP according to a periodicity associated with the plurality of QoS parameters when the first AP accepts the plurality of QoS parameters for the traffic flow, (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC)… The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TW7) schedule or with a power saving class (PSC). The electronic device communicates with the access point in accordance with the channel access policy (operation 184).”; fig 1A, paragraph 41-42 also clearly shows that the channel access preference request includes TWT interval (period); also see paragraph 35-36 for more information, “In order to address these challenges, in the communication technique, the channel access policy used by an electronic device may be negotiated between the electronic device and the access point. During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other. Note that the negotiation can be applied to a particular scheduled time period, such as for a target wakeup time (TWT) schedule or a power saving multi-poll (PSMP) schedule. Based on the received channel access preference of the electronic device, an access point may establish different schedules for different groups of electronic devices. The access point may aggregate the electronic device into a group of one or more electronic devices that may share schedules based on channel access preferences. Moreover, there may be different groups of electronic devices with each group having different channel access types or combinations thereof. For example, using a TWT schedule as an illustrative example, the groups of electronic devices may have different TWT schedules with different channel access types. In some TWT schedules, the electronic devices in a group may only use trigger-based access. Furthermore, in other TWT schedules, the electronic devices in a group use a combination of both trigger-based access and EDCA. Note that, based on the implementation, an access point may set up a longer TWT service-period duration and a large number of electronic devices to only use a trigger-based-access TWT schedule because, in this case, there is no contention.”)
wherein the communication of the uplink frames is enabled by causing the modem to output transmitting trigger frames or by facilitating a schedule for contention-based uplink access. (Li, fig 1B-1C, paragraph 56-68, “During operation, the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC).”; paragraph 29-32, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames.”; more details about trigger-based access in paragraph 43-51)
Even though it’s well-known in the art that channel access preference (access policy/type) is QoS parameters, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had included prior art to teach such fact.
Jeong from the same or similar fields of endeavor teaches: channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103, “For example, a QoS specification may include a maximum sustained traffic rate, a maximum traffic burst rate, a minimum reserved traffic rate, a minimum tolerable traffic rate, a scheduling type, a bandwidth request or transmission policy, a tolerated jitter, or a maximum latency. As another example, a QoS specification may include an access policy, a user priority, an ACK policy, a schedule, a nominal packet size, a maximum packet size, a minimum service interval, a maximum service interval, an inactivity interval, a suspension interval, a service start time, a minimum data rate, a mean data rate, a peak data rate, a maximum burst size, a delay bound, a minimum physical rate, a surplus bandwidth allowance, or a medium time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeong into Li, since Li suggests a technique for communicating channel access preference (access policy/type), and Jeong strengthens Li by suggesting that such channel access preference (access policy/type) is QoS parameters since it’s well-known in the art that channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103) in the analogous art of communication.

For claim 23. Li and Jeong disclose all the limitations of claim 22, and Li further teaches: wherein the processor is further configured to: select an uplink multi-user (UL-MU) scheduled access mode for the first STA if the UL-MU scheduled access mode can satisfy the plurality of QoS parameters; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
and select a contention-based uplink access mode for the first STA if the UL-MU scheduled access mode cannot satisfy the plurality of QoS parameters, (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)
wherein the contention-based uplink access mode includes a single-user (SU) access mode, a multi-user enhanced distributed controlled access (MU EDCA) access mode, or a low latency (LL) access mode. (Li, fig 1B-1C, paragraph 56-68, “The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; paragraph 30-35, EDCA is low latency)

For claim 24. Li teaches: A method for wireless communication by a wireless communication device for use in a first station (STA) of a wireless local area network (WLAN) comprising:
transmitting, to a first access point (AP), a first message that identifies a traffic flow in an uplink direction from the first STA to the first AP, wherein the first message includes a plurality of quality of service (QoS) parameters associated with the traffic flow; (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 35-40, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other… In some embodiments, an electronic device reports its channel access preference via an `access policy element` that is communicated in an association request. The access policy element may include an indication as to whether (or not) it is permissible for the electronic device to only use trigger-based access, to only use EDCA, or to use trigger-based access and EDCA.”; fig 1A, paragraph 41-42 clearly shows that the channel access preference request includes a flow identifier field 130 and a field (either reserved field 120 or access type field 125) to indicate channel access preference thus channel access preference is clearly associated with a flow; channel access preference (access policy/type) is QoS parameters)
receiving a second message from the AP that indicates whether the first AP accepts the plurality of QoS parameters for the traffic flow; (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device.”)
and communicating uplink frames for the traffic flow from the first STA to the first AP according to a periodicity associated with the plurality of QoS parameters when the first AP accepts the plurality of QoS parameters for the traffic flow, (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC)… The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TW7) schedule or with a power saving class (PSC). The electronic device communicates with the access point in accordance with the channel access policy (operation 184).”; fig 1A, paragraph 41-42 also clearly shows that the channel access preference request includes TWT interval (period); also see paragraph 35-36 for more information, “In order to address these challenges, in the communication technique, the channel access policy used by an electronic device may be negotiated between the electronic device and the access point. During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other. Note that the negotiation can be applied to a particular scheduled time period, such as for a target wakeup time (TWT) schedule or a power saving multi-poll (PSMP) schedule. Based on the received channel access preference of the electronic device, an access point may establish different schedules for different groups of electronic devices. The access point may aggregate the electronic device into a group of one or more electronic devices that may share schedules based on channel access preferences. Moreover, there may be different groups of electronic devices with each group having different channel access types or combinations thereof. For example, using a TWT schedule as an illustrative example, the groups of electronic devices may have different TWT schedules with different channel access types. In some TWT schedules, the electronic devices in a group may only use trigger-based access. Furthermore, in other TWT schedules, the electronic devices in a group use a combination of both trigger-based access and EDCA. Note that, based on the implementation, an access point may set up a longer TWT service-period duration and a large number of electronic devices to only use a trigger-based-access TWT schedule because, in this case, there is no contention.”)
wherein the uplink frames are communicated in association with trigger frames received from the first AP or according to a schedule for contention-based uplink access. (Li, fig 1B-1C, paragraph 56-68, “During operation, the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC).”; paragraph 29-32, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames.”; more details about trigger-based access in paragraph 43-51)
Even though it’s well-known in the art that channel access preference (access policy/type) is QoS parameters, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had included prior art to teach such fact.
Jeong from the same or similar fields of endeavor teaches: channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103, “For example, a QoS specification may include a maximum sustained traffic rate, a maximum traffic burst rate, a minimum reserved traffic rate, a minimum tolerable traffic rate, a scheduling type, a bandwidth request or transmission policy, a tolerated jitter, or a maximum latency. As another example, a QoS specification may include an access policy, a user priority, an ACK policy, a schedule, a nominal packet size, a maximum packet size, a minimum service interval, a maximum service interval, an inactivity interval, a suspension interval, a service start time, a minimum data rate, a mean data rate, a peak data rate, a maximum burst size, a delay bound, a minimum physical rate, a surplus bandwidth allowance, or a medium time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeong into Li, since Li suggests a technique for communicating channel access preference (access policy/type), and Jeong strengthens Li by suggesting that such channel access preference (access policy/type) is QoS parameters since it’s well-known in the art that channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103) in the analogous art of communication.

For claim 28. Li and Jeong disclose all the limitations of claim 24, and Li further teaches: wherein the first STA is associated with the first AP using a multi-user (MU) association for use with an uplink multi-user (UL-MU) scheduled access mode, the method further comprising: establishing a wireless association with the first AP using a single-user (SU) association for use with a SU access mode if the UL-MU scheduled access mode cannot satisfy the plurality of QoS parameters and the SU access mode can satisfy the plurality of QoS parameters. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”)

For claim 29. Li and Jeong disclose all the limitations of claim 24, and Li further teaches: further comprising: utilizing a first access mode for a first portion of the traffic flow, wherein the first access mode is an uplink multi-user (UL-MU) scheduled access mode; and utilizing a second uplink access mode for a second portion of the traffic flow, wherein the second access mode is a contention-based uplink access mode. (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point.”; device can use both access modes, thus part of the flow will use one access mode while other part will use other access mode)

For claim 30. Li teaches: A mobile station (Li, fig 2, paragraph 69-84) comprising: 
a modem (Li, fig 2, paragraph 69-84) configured to: output, for transmission to a first access point (AP), a first message that identifies a traffic flow of the mobile station and includes a plurality of quality of service (QoS) parameters associated with the traffic flow, (Li, fig 1B-1C, paragraph 56-68, “the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN”; paragraph 35-40, “During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other… In some embodiments, an electronic device reports its channel access preference via an `access policy element` that is communicated in an association request. The access policy element may include an indication as to whether (or not) it is permissible for the electronic device to only use trigger-based access, to only use EDCA, or to use trigger-based access and EDCA.”; fig 1A, paragraph 41-42 clearly shows that the channel access preference request includes a flow identifier field 130 and a field (either reserved field 120 or access type field 125) to indicate channel access preference thus channel access preference is clearly associated with a flow; channel access preference (access policy/type) is QoS parameters)
and obtain a second message from the AP that indicates whether the first AP accepts the plurality of QoS parameters for the traffic flow; (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device.”)
and at least one processor configured to cause the modem to communicate uplink frames for the traffic flow from the first STA to the first AP according to a periodicity associated with the plurality of QoS parameters when the first AP accepts the plurality of QoS parameters for the traffic flow, (Li, fig 1B-1C, paragraph 56-68, “Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC)… The electronic device obtain, from the access point selects a channel access policy, selected by the access point based at least in part on the channel access preference sent to the access point (operation 182). In some embodiments, the channel access policy is selected based at least in part on channel access preference and/or a communication performance metric associated with communication in the WLAN… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TW7) schedule or with a power saving class (PSC). The electronic device communicates with the access point in accordance with the channel access policy (operation 184).”; fig 1A, paragraph 41-42 also clearly shows that the channel access preference request includes TWT interval (period); also see paragraph 35-36 for more information, “In order to address these challenges, in the communication technique, the channel access policy used by an electronic device may be negotiated between the electronic device and the access point. During the channel access policy negotiation, the electronic device may provide its channel access preference to the access point. For example, the electronic device may provide information that indicates: it is ok to only use a trigger-based access schedule; or that it is not ok to only use a trigger-based access schedule, i.e., that the electronic device wants to use both trigger-based access and EDCA even if the resulting throughput may be reduced and which of the access mechanisms is preferred over the other. Note that the negotiation can be applied to a particular scheduled time period, such as for a target wakeup time (TWT) schedule or a power saving multi-poll (PSMP) schedule. Based on the received channel access preference of the electronic device, an access point may establish different schedules for different groups of electronic devices. The access point may aggregate the electronic device into a group of one or more electronic devices that may share schedules based on channel access preferences. Moreover, there may be different groups of electronic devices with each group having different channel access types or combinations thereof. For example, using a TWT schedule as an illustrative example, the groups of electronic devices may have different TWT schedules with different channel access types. In some TWT schedules, the electronic devices in a group may only use trigger-based access. Furthermore, in other TWT schedules, the electronic devices in a group use a combination of both trigger-based access and EDCA. Note that, based on the implementation, an access point may set up a longer TWT service-period duration and a large number of electronic devices to only use a trigger-based-access TWT schedule because, in this case, there is no contention.”)
wherein the uplink frames are communicated in association with trigger frames received from the first AP or according to a schedule for contention-based uplink access. (Li, fig 1B-1C, paragraph 56-68, “During operation, the access point receives a channel access preference (operation 160) from the electronic device. For example, the channel access preference may be: a multi-user trigger-based channel access technique, a single-user contention-based channel access technique (such as EDCA), or both. Then, the access point selects the channel access policy (operation 162) for the electronic device based, at least in part, on the received channel access preference and/or a communication performance metric associated with communication in the WLAN. Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… the selected channel access policy for the electronic device may be used during particular time intervals or service periods. For example, the selected channel access policy may be used in conjunction with a target wakeup time (TWT) schedule or with a power saving class (PSC).”; paragraph 29-32, “Trigger-based access can allow an electronic device, e.g., a station (STA), to access a communication medium without contending for the communication medium. The STA can transmit without contention because an associated AP contends the communication medium on behalf of the STA and grants transmission opportunities to the STA using trigger frames.”; more details about trigger-based access in paragraph 43-51)
Even though it’s well-known in the art that channel access preference (access policy/type) is QoS parameters, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had included prior art to teach such fact.
Jeong from the same or similar fields of endeavor teaches: channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103, “For example, a QoS specification may include a maximum sustained traffic rate, a maximum traffic burst rate, a minimum reserved traffic rate, a minimum tolerable traffic rate, a scheduling type, a bandwidth request or transmission policy, a tolerated jitter, or a maximum latency. As another example, a QoS specification may include an access policy, a user priority, an ACK policy, a schedule, a nominal packet size, a maximum packet size, a minimum service interval, a maximum service interval, an inactivity interval, a suspension interval, a service start time, a minimum data rate, a mean data rate, a peak data rate, a maximum burst size, a delay bound, a minimum physical rate, a surplus bandwidth allowance, or a medium time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeong into Li, since Li suggests a technique for communicating channel access preference (access policy/type), and Jeong strengthens Li by suggesting that such channel access preference (access policy/type) is QoS parameters since it’s well-known in the art that channel access preference (access policy/type) is QoS parameters (Jeong, paragraph 103) in the analogous art of communication.

For claim 31. Li and Jeong disclose all the limitations of claim 30, and Li further teaches: further comprising: at least one antenna coupled to the modem to wirelessly transmit signals output from the modem and to wirelessly receive signals for input into the modem; and a housing that encompasses the at least one processor, the modem, and at least a portion of the at least one antenna. (Li, fig 2, paragraph 69-84)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Jeong, US 2006/0002383 and further in view of Dasylva, US 7,684,333.

For claim 8. Li and Jeong disclose all the limitations of claim 7, and Li further teaches: further comprising the first AP indicating one or more contention windows in a message to the first STA to cause the first STA to contend for uplink access during the one or more contention windows. (Li, fig 1B-1C, paragraph 56-68, “Next, the access point communicates the selected channel access policy (operation 164) to the electronic device… The electronic device communicates with the access point in accordance with the channel access policy (operation 184). The electronic device can determine to use a multi-user trigger-based channel access technique, a single-user contention-based channel access technique, (such as EDCA), or both, based on the channel access policy obtained from the access point”; implicit that the AP indicating one or more contention windows in a message to the first STA since EDCA includes contention windows; also see paragraph 44-47)
Even though Li implicitly teaches the AP indicating one or more contention windows in a message to the first STA to cause the first STA to contend for uplink access during the one or more contention windows as discussed above, Li doesn’t explicitly teach it.
Dasylva from the same or similar fields of endeavor teaches: indicating one or more contention windows in a message to the first STA to cause the first STA to contend for uplink access during the one or more contention windows (Dasylva, column 6, line 23-43, “Various parameters define m -EDCA operation. Such parameters include a minimum idle delay before contention, and minimum and maximum contention windows. The stations 16 store parameter values locally. The parameter values differ for each access category (queue). The access point 18 determines each access category and the length of each contention period, assigns each access category to one or more contention periods, and advertises the access categories to the stations in the BSS. Access points 18 also broadcast the parameter values for each access category to the stations 16 and can dynamically update them. This enables an access point to manage the overall QoS performance. The station that wins a contention is granted the right to use the wireless medium for a specified period, referred to as a Transmission Opportunity or TXOP.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dasylva into Li and Jeong, since Li suggests a technique for using contention-based access, and Dasylva suggests the beneficial way of including into such technique contention windows with dynamically updated values so that the access point can manage the overall QoS performance (Dasylva, column 6, line 23-43) of in the analogous art of communication.

For claim 9. Li, Jeong and Dasylva disclose all the limitations of claim 8, however Li doesn’t teach: further comprising modifying a quantity of the one or more contention windows to be indicated to the first STA such that the quantity of the one or more contention windows is sufficient to satisfy the first plurality of QoS parameters.
Dasylva from the same or similar fields of endeavor teaches: further comprising modifying a quantity of the one or more contention windows to be indicated to the first STA such that the quantity of the one or more contention windows is sufficient to satisfy the first plurality of QoS parameters. (Dasylva, column 6, line 23-34, “Various parameters define m -EDCA operation. Such parameters include a minimum idle delay before contention, and minimum and maximum contention windows. The stations 16 store parameter values locally. The parameter values differ for each access category (queue). The access point 18 determines each access category and the length of each contention period, assigns each access category to one or more contention periods, and advertises the access categories to the stations in the BSS. Access points 18 also broadcast the parameter values for each access category to the stations 16 and can dynamically update them. This enables an access point to manage the overall QoS performance.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dasylva into Li and Jeong, since Li suggests a technique for using contention-based access, and Dasylva suggests the beneficial way of including into such technique contention windows with dynamically updated values so that the access point can manage the overall QoS performance (Dasylva, column 6, line 23-43) of in the analogous art of communication.

For claim 10. Li and Jeong disclose all the limitations of claim 7, however Li doesn’t teach: further comprising: selecting a contention parameter for a LL access category of the LL access mode, wherein the contention parameter is associated with the first plurality of QoS parameters; and transmitting an indication to the first STA to cause the first STA to use the LL access category of the LL access mode. 
Dasylva from the same or similar fields of endeavor teaches: further comprising: selecting a contention parameter for a LL access category of the LL access mode, wherein the contention parameter is associated with the first plurality of QoS parameters; and transmitting an indication to the first STA to cause the first STA to use the LL access category of the LL access mode. (Dasylva, column 6, line 23-43, “Various parameters define m -EDCA operation. Such parameters include a minimum idle delay before contention, and minimum and maximum contention windows. The stations 16 store parameter values locally. The parameter values differ for each access category (queue). The access point 18 determines each access category and the length of each contention period, assigns each access category to one or more contention periods, and advertises the access categories to the stations in the BSS. Access points 18 also broadcast the parameter values for each access category to the stations 16 and can dynamically update them. This enables an access point to manage the overall QoS performance. The station that wins a contention is granted the right to use the wireless medium for a specified period, referred to as a Transmission Opportunity or TXOP.”; EDCA is low latency)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dasylva into Li and Jeong, since Li suggests a technique for using low latency contention-based access such as EDCA, and Dasylva suggests the beneficial way of including into such technique parameters such as contention windows with dynamically updated values so that the access point can manage the overall QoS performance (Dasylva, column 6, line 23-43) of in the analogous art of communication.

Claims 14, 32, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Jeong, US 2006/0002383 and further in view of Yaramada, US 2007/0008902.

For claim 14. Li and Jeong disclose all the limitations of claim 1, however Li doesn’t teach: further comprising: informing the first STA via the second message regarding one or more QoS parameters of the first plurality of QoS parameters that the first AP cannot satisfy.
Yaramada from the same or similar fields of endeavor teaches: informing the first STA via the second message regarding one or more QoS parameters of the first plurality of QoS parameters that the first AP cannot satisfy. (Yaramada, paragraph 26-35, “The mobile terminal 150 comprises a QoS-based application 505, a data stack controller 510 (also referred to as an AT-controller), and a data stack 515… After the data stack controller 510 stores (at step 210) the requested parameters from the QoS-based application 505, it sends (at 212) the requested parameters to the base station 110 that services the cell region in which the mobile terminal 150 is located… During negotiations of the requested parameters, the base station 110 analyzes its network capabilities and sends notifications approving or denying the requested parameters to the data stack controller 510.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yaramada into Li and Jeong, since Li suggests a technique for receiving QoS parameters request, and Yaramada suggests the beneficial way of including into such technique sending response approving or denying such requested parameters so that the requester can know whether such QoS parameters are ensured and supported (Yaramada, paragraph 26-35) in the analogous art of communication.

For claim 32. Li and Jeong disclose all the limitations of claim 22, however Li doesn’t teach: wherein the processor is further configured to inform the first STA via the second message regarding one or more QoS parameters of the plurality of QoS parameters that the first AP cannot satisfy.
Yaramada from the same or similar fields of endeavor teaches: wherein the processor is further configured to inform the first STA via the second message regarding one or more QoS parameters of the plurality of QoS parameters that the first AP cannot satisfy. (Yaramada, paragraph 26-35, “The mobile terminal 150 comprises a QoS-based application 505, a data stack controller 510 (also referred to as an AT-controller), and a data stack 515… After the data stack controller 510 stores (at step 210) the requested parameters from the QoS-based application 505, it sends (at 212) the requested parameters to the base station 110 that services the cell region in which the mobile terminal 150 is located… During negotiations of the requested parameters, the base station 110 analyzes its network capabilities and sends notifications approving or denying the requested parameters to the data stack controller 510.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yaramada into Li and Jeong, since Li suggests a technique for receiving QoS parameters request, and Yaramada suggests the beneficial way of including into such technique sending response approving or denying such requested parameters so that the requester can know whether such QoS parameters are ensured and supported (Yaramada, paragraph 26-35) in the analogous art of communication.

For claim 33. Li and Jeong disclose all the limitations of claim 24, however Li doesn’t teach: further comprising: receiving, via the second message from the first AP, information regarding one or more QoS parameters of the plurality of QoS parameters that the first AP cannot satisfy.
Yaramada from the same or similar fields of endeavor teaches: further comprising: receiving, via the second message from the first AP, information regarding one or more QoS parameters of the plurality of QoS parameters that the first AP cannot satisfy. (Yaramada, paragraph 26-35, “The mobile terminal 150 comprises a QoS-based application 505, a data stack controller 510 (also referred to as an AT-controller), and a data stack 515… After the data stack controller 510 stores (at step 210) the requested parameters from the QoS-based application 505, it sends (at 212) the requested parameters to the base station 110 that services the cell region in which the mobile terminal 150 is located… During negotiations of the requested parameters, the base station 110 analyzes its network capabilities and sends notifications approving or denying the requested parameters to the data stack controller 510.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yaramada into Li and Jeong, since Li suggests a technique for receiving QoS parameters request, and Yaramada suggests the beneficial way of including into such technique sending response approving or denying such requested parameters so that the requester can know whether such QoS parameters are ensured and supported (Yaramada, paragraph 26-35) in the analogous art of communication.

For claim 34. Li and Jeong disclose all the limitations of claim 30, however Li doesn’t teach: wherein the at least one processor configured to: obtain, from the second message from the first AP, information regarding one or more QoS parameters of the plurality of QoS parameters that the first AP cannot satisfy.
Yaramada from the same or similar fields of endeavor teaches: wherein the at least one processor configured to: obtain, from the second message from the first AP, information regarding one or more QoS parameters of the plurality of QoS parameters that the first AP cannot satisfy. (Yaramada, paragraph 26-35, “The mobile terminal 150 comprises a QoS-based application 505, a data stack controller 510 (also referred to as an AT-controller), and a data stack 515… After the data stack controller 510 stores (at step 210) the requested parameters from the QoS-based application 505, it sends (at 212) the requested parameters to the base station 110 that services the cell region in which the mobile terminal 150 is located… During negotiations of the requested parameters, the base station 110 analyzes its network capabilities and sends notifications approving or denying the requested parameters to the data stack controller 510.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yaramada into Li and Jeong, since Li suggests a technique for receiving QoS parameters request, and Yaramada suggests the beneficial way of including into such technique sending response approving or denying such requested parameters so that the requester can know whether such QoS parameters are ensured and supported (Yaramada, paragraph 26-35) in the analogous art of communication.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Jeong, US 2006/0002383 and further in view of Sun, US 2021/0075864.

For claim 16. Li and Jeong disclose all the limitations of claim 1, however Li doesn’t teach: further comprising causing the first STA to associate with a second AP that can satisfy the first uplink plurality of QoS parameters when the first AP does not accept the first plurality of QoS parameters.
Sun from the same or similar fields of endeavor teaches: further comprising causing the first STA to associate with a second AP that can satisfy the first uplink plurality of QoS parameters when the first AP does not accept the first plurality of QoS parameters. (Sun, paragraph 6, “According to a first aspect, a communication method is provided. In the method, in a process in which at least one QoS flow is handed over from a first access network device to a second access network device, the first access network device sends first information to the second access network device, where the first information is used to indicate that the first access network device has notified a core network device that a quality of service requirement of the at least one QoS flow cannot be met. After receiving the first information sent by the first access network device, the second access network device may send second information to the core network device, where the second information is used to notify the core network device that a quality of service requirement of a first QoS flow in the at least one QoS flow can be met, and the first QoS flow is a QoS flow that has been handed over from the first access network device to the second access network device.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sun into Li and Jeong, since Li suggests a technique for receiving QoS parameters associated with a flow, and Sun suggests the beneficial way of including into such technique performing handover to another network device when such QoS parameters cannot be met by the current network device so that the QoS requirements of such flow can be met (Sun, paragraph 6) in the analogous art of communication.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Jeong, US 2006/0002383 and Sun, US 2021/0075864 and further in view of Tanasa, US 2017/0064496.

For claim 17. Li, Jeong and Sun disclose all the limitations of claim 16, however Li, Jeong and Sun don’t teach: wherein the second AP is collocated with the first AP, and wherein the second AP and the first AP utilize different frequency bands.
Tanasa from the same or similar fields of endeavor teaches: wherein the second AP is collocated with the first AP, and wherein the second AP and the first AP utilize different frequency bands. (Tanasa, fig 1, paragraph 38, “FIG. 1 shows a base station 34c collocated with base station 32c. (Typically, such co-located base stations use different frequency bands for communication; for example, base station 32a may operate in the 800 MHz band, while base station 34c operates in the 1900 MHz band.)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tanasa into Li, Jeong and Sun, since Sun suggests a technique for having a network with multiple base stations, and Tanasa suggests the beneficial way of having such base stations to be collocated base stations and use different frequency bands for communication since collocated base stations that use different frequency bands are well-known and well-used in the art (Tanasa, fig 1, paragraph 38) thus including them would ease implementation and improve compatibility in the analogous art of communication.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2017/0202015 in view of Jeong, US 2006/0002383 and further in view of Mese, US 2006/0211441.

For claim 18. Li and Jeong disclose all the limitations of claim 1, however Li doesn’t teach: further comprising: causing a second AP or a second STA to reduce interference on a first wireless channel used by the first AP to enable the first AP to satisfy the first uplink plurality of QoS parameters.
Mese from the same or similar fields of endeavor teaches: causing a second AP or a second STA to reduce interference on a first wireless channel used by the first AP to enable the first AP to satisfy the first uplink plurality of QoS parameters. (Mese, paragraph 8-12, “The base station may generate transmit power control (TPC) commands for each terminal in the sector. The TPC commands direct the terminal to adjust its transmit power such that a signal-to-noise-and-interference ratio (SNR) for the terminal is maintained at or near a target SNR. The base station may adjust a Quality of Service (QoS) power control parameter used to ensure that all terminals in the sector can meet QoS requirements.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mese into Li and Jeong, since Li suggests a technique for receiving QoS preference (requirement) from devices, and Mese suggests the beneficial way of adjusting power control parameters of devices to reduce interference thus ensure that all devices in the sector can meet QoS requirements (Mese, paragraph 8-12) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462